J-A30011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 T.S.                                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 J.F., A/K/A J.S.                      :
                                       :
                    Appellant          :   No. 103 WDA 2018

                 Appeal from the Order December 22, 2017
  In the Court of Common Pleas of Fayette County Civil Division at No(s):
                            2129 OF 2007 G.D.

 T.S.                                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 J.F., N/K/A J.S.                      :
                                       :
                    Appellant          :   No. 436 WDA 2018

              Appeal from the Order Entered March 22, 2018
  In the Court of Common Pleas of Fayette County Civil Division at No(s):
                            2129 of 2007 GD

 R.F.-S.                               :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 T.S.                                  :
                                       :
                                       :   No. 530 WDA 2018
 APPEAL OF: J.S., MOTHER OF R.F.-      :
 S.

              Appeal from the Order Entered March 21, 2018
  In the Court of Common Pleas of Fayette County Civil Division at No(s):
                              492 OF 2018
J-A30011-18


BEFORE:      SHOGAN, J., KUNSELMAN, J., and STRASSBURGER,* J.

MEMORANDUM BY SHOGAN, J.:                        FILED NOVEMBER 26, 2018

       The first of these consolidated appeals, Docket Number 103 WDA 2018

filed by J.F., also known as J.S. (“Mother”), pro se, is based upon a final

custody order dated December 22, 2017, concerning thirteen-year-old R.F.S.

(“Child”), the only child of Mother and T.S. (“Father”). The appeal at Docket

Number 436 WDA 2018, is from an order entered March 22, 2018, directing

Mother to cooperate with the Guardian ad Litem and court-appointed counsel

for Child. The third appeal, at Docket Number 530 WDA 2018, is based upon

a March 21, 2018 order dismissing Mother’s petition pursuant to the Protection

from Abuse Act, 23 Pa.C.S. §§ 6101–6122 (“PFA Act”).           For the following

reasons, we quash the appeal at 436 WDA 2018 and affirm the appeals at 103

WDA 2018 and 530 WDA 2018.

       The appeal at 436 WDA 2018 is quashed because it is not from a final

order. It is well settled that an appeal may be taken from: (1) a final order

or an order certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order

as of right (Pa.R.A.P. 311); (3) an interlocutory order by permission (Pa.R.A.P.

312, 42 Pa.C.S. § 702(b)); or (4) a collateral order (Pa.R.A.P. 313).        See

Pace v. Thomas Jefferson University Hospital, 717 A.2d 539, 540 (Pa.

Super. 1998) (discussing the appealability of orders).



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A30011-18


       The order on appeal in Docket 436 WDA 2018, which directs Mother’s

cooperation with the GAL and counsel for Child, is not a final order.

Pennsylvania Rule of Appellate Procedure 341 defines final orders as follows:

       (a) General rule. Except as prescribed in paragraphs (d) and
       (e) of this rule, an appeal may be taken as of right from any final
       order of a government unit or trial court.

       (b)    Definition of Final Order. A final order is any order that:

              (1)    disposes of all claims and of all parties; or

              (2)    RESCINDED

              (3) is entered as a final order pursuant to paragraph
              (c) of this rule.

       (c) Determination of finality. When more than one claim for
       relief is presented in an action, whether as a claim, counterclaim,
       cross-claim, or third-party claim or when multiple parties are
       involved, the trial court or other governmental unit may enter a
       final order as to one or more but fewer than all of the claims and
       parties only upon an express determination that an immediate
       appeal would facilitate resolution of the entire case. Such an order
       becomes appealable when entered. In the absence of such a
       determination and entry of a final order, any order or other
       form of decision that adjudicates fewer than all the claims
       and parties shall not constitute a final order. . . .

Pa.R.A.P. 341 (emphasis added). Thus, pursuant to Rule 341, an order is final

if it disposes of all claims and all parties or if a statute expressly defines it as

final. Clearly, as the March 22, 2018 order does not dispose of all claims and

all parties, it is not final, and we quash the appeal at 436 WDA 2018.1



____________________________________________


1  If quashal of the appeal were not required, we would affirm on the
Statement in Lieu of Opinion filed July 20, 2018.

                                           -3-
J-A30011-18


      Concerning the appeals at Dockets 103 and 530 WDA 2018, our result

initially is guided by Pa.R.A.P. 2101 (“Conformance with Requirements”):

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the appeal
      or other matter may be quashed or dismissed.

“Although this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant. To the

contrary, any person choosing to represent himself in a legal proceeding must,

to a reasonable extent, assume that his lack of expertise and legal training

will be his undoing.” In re Ullman, 995 A.2d 1207, 1211–1212 (Pa. Super.

2010). Accordingly, pro se litigants must comply with the procedural rules set

forth in the Pennsylvania Rules of Court. Commonwealth v. Tchirkow, 160

A.3d 798, 804 (Pa. Super. 2017) (citation omitted).

      In the instant matter, the “briefs” filed by Mother, in all cases, and in

all respects, fail to conform to the Pennsylvania Rules of Appellate Procedure.

There are no statements of jurisdiction, no identification of the orders

appealed, no statements of the questions involved, no statements of the case,

no summaries of argument, no arguments of identified issues, and no

conclusions. See Pa.R.A.P. 2114–2119 (addressing specific requirements of

appellate briefs). Mother has included no citations to the notes of testimony.

Most egregious is Mother’s complete failure to identify issues on appeal in any

brief. Indeed, the guardian ad litem and counsel for Child have filed letters

                                      -4-
J-A30011-18


indicating that they were unable to file briefs in the case due to their inability

to identify issues raised by Mother.

      “This Court will not act as counsel and will not develop arguments on

behalf of an appellant.”    Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa.

Super. 2014). “When issues are not properly raised and developed in briefs,

when the briefs are wholly inadequate to present specific issues for review, a

court will not consider the merits thereof.” Commonwealth v. Sanford, 445

A.2d 149, 150 (Pa. Super. 1982); see also Commonwealth v. Rompilla,

983 A.2d 1207, 1210 (Pa. 2009) (“Appellant’s failure to adequately develop

his arguments or support his bald assertions with sufficient citation to legal

authority impedes meaningful judicial review of his claims”); Stimmler v.

Chestnut Hill Hosp., 981 A.2d 145, 153 n.9 (Pa. 2009) (argument portion

of brief must contain “sufficient citation to the record and legal authority,

together with analysis, to guide this Court in its review of the issue.”).

      As we stated in Lechowicz v. Moser, 164 A.3d 1271, 1276–1277 (Pa.

Super. 2017):

      The Rules of Appellate Procedure require the argument section of
      an appellate brief to include “citation of authorities as are deemed
      pertinent.” Pa.R.A.P. 2119(a). It is not the role of this Court to
      develop an appellant’s argument where the brief provides mere
      cursory legal discussion. Commonwealth v. Johnson, 604 Pa.
      176, 985 A.2d 915, 925 (2009), cert. denied, 562 U.S. 906, 131
      S.Ct. 250, 178 L.Ed.2d 165 (2010); see also In re C.R., 113 A.3d
      328, 336 (Pa. Super. 2015), appeal denied, 633 Pa. 760, 125 A.3d
      1197 (2015) (“This Court will not consider an argument where an
      appellant fails to cite to any legal authority or otherwise develop
      the issue.”).


                                       -5-
J-A30011-18


       Thus, because the defects in Mother’s briefs are so substantial that they

impair our ability to conduct a meaningful review, we could dismiss the

appeals. In consideration of the nature of the case, however, and in light of

our conclusion that Mother’s list of “failures” in the cases, see Mother’s Brief

in Docket 103 WDA 2018 at 3–11 and Mother’s Brief in Docket 530 WDA 2018

at 2–7, may be construed as issues she is attempting to raise, we have

examined the record certified to us on appeal to determine their merit.

       We reject Mother’s bald assertions and conclude that the thorough,

detailed, and comprehensive opinions of the trial courts address Mother’s

identified “failures,” and we rely on those opinions in affirming these cases.

See Statement in Lieu of Opinion, 3/29/18, in Docket 103 WDA 2018; PFA

Court Opinion, 6/19/18 in Docket 530 WDA 2018.2

       The order of December 22, 2017, in Docket 103 WDA 2018 is affirmed.

The appeal of the order of March 22, 2018, in Docket 436 WDA 2018 is

quashed. The order of March 21, 2018, in Docket 530 WDA 2018 is affirmed.3




____________________________________________


2 We direct the parties to attach a copy of the trial court opinions in the event
of further proceedings in this matter.

3 There are two outstanding motions in these appeals. Father’s Application
to Strike Inadmissible Exhibits Beyond Record filed October 22, 2018, is
DENIED as moot. Father’s Cumulative Response to Appellant’s Filings filed
October 23, 2018, is DENIED as moot.

                                           -6-
J-A30011-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/26/2018




                          -7-
Circulated 11/16/2018 04:11 PM